DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weindorf et al. (US Pub. No. 2019/0331959 A1).
As to claim 1, Weindorf teaches a panel device (Fig. 1-3), comprising: a panel unit (#12- in Fig. 2 and in ¶ [0046]) that is light-transmissive and one of colored or colorless (¶ [0052]); a light-blocking layer (#126 in Fig. 2 and in ¶ [0057]) including an opening shaped in correspondence with a representation displayed on the panel unit (#128 can be broken into individually controllable segments in ¶ [0048] and [0051], then activated such that certain segments allow light and certain segments block light, the light allowing section is an opening); a light source (#104 in Fig. 2 and in ¶ [0045]) that emits light from a rear side of the panel unit and displays the representation on the panel unit with the light passing through the opening (DSP in Fig. 2); and a light attenuation layer (#130 in Fig. 2 and in ¶ [0046])  that attenuates ambient light to further darken light in cooperation with the light-blocking layer, wherein the light attenuation layer is located between the light source and the light-blocking layer (Fig. 2).  

As to claim 4, Weindorf teaches a display that includes a window frame defining the opening (“optical faded region” surrounding a clear area 135 which further defines the opening); and an image displaying unit that serves as the light source (#104 being a display in Fig. 2 and in ¶ [0045]) and projects an image (¶ [0047]) as the representation from the rear side of the panel unit through the window frame onto the panel unit to display the image on the panel unit (¶ [0047]).  
As to claim 5, Weindorf teaches the light attenuation layer includes a light-transmitting section (#135 in Fig. 2 and in ¶ [0059]) extending through the light attenuation layer and disposed to be continuous with the window frame.  
As to claim 8, Weindorf teaches an indicator portion that includes an indicator opening that serves as the opening and is shaped in correspondence with an indicator serving as the representation, and a light projector that serves as the light source and emits light from the rear side of the panel unit to the indicator opening to display the indicator, which is shaped in correspondence with the indicator opening, on the panel unit (Fig. 2, showing light projected through an opening which can meet the intended use of being an indicator portion).

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erler et al. (US Pub. No. 2021/0107400 A1).
As to claim 1, Erler teaches a panel device (Fig. 12, Fig. 43), comprising: a panel unit (“CL” in Fig. 12 and/or 43 and in ¶ [0141]) that is light-transmissive and one of colored or 
As to claim 2, Erler teaches the light attenuation layer is arranged on a rear surface of the light-blocking layer (Fig. 12 and/or 43).  
As to claim 3, Erler teaches the panel unit includes a black background corresponding to the light-blocking layer in color (¶ [0028] wherein at least the leather could be interpreted to have a black background to correspond to the light-blocking layer either by being a black leather or dark to have a black appearance from a lack of light).  
As to claim 6, Erler teaches a symbol portion that includes a mark opening that serves as the opening and is shaped in correspondence with a mark serving as the representation, a light projector that serves as the light source and emits light from the rear side of the panel unit to the mark opening to display the mark, which is shaped in correspondence with the mark opening, on the panel unit, and a detector arranged inward from the mark opening to detect when the panel unit is touched at the mark (Fig. 3, Fig. 12E, sensor in at least ¶ [0010] but discussed throughout).  

As to claim 8, Erler teaches an indicator portion that includes an indicator opening that serves as the opening and is shaped in correspondence with an indicator serving as the representation, and a light projector that serves as the light source and emits light from the rear side of the panel unit to the indicator opening to display the indicator, which is shaped in correspondence with the indicator opening, on the panel unit (Fig. 12 and/or 43).

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875